DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 05/31/2022 have been considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evancha et al. (US 2019/0111318 A1 – hereinafter Evancha) and Anderson et al. (US RE44,650 E – hereinafter Anderson).
Regarding claim 1, Evancha discloses a method comprising: generating media data using a recording device to record an instructor conducting a workout session while using a fitness apparatus ([0041] - capturing audio content, video content, and/or other content corresponding to an exercise class being performed by one or more instructors); sending, by a computing device, and based at least in part on a sequence of output parameters for controlling output provided by the fitness apparatus over a duration of the workout session, commands to the fitness apparatus for controlling aspects of output provided by the fitness apparatus over a duration of the workout session ([0045] – sending commands to the fitness apparatus, based on a predetermined sequence of output parameters as further described in at least [0050], [0052], [0059]-[0062], [0104], to adjust parameters of an exercise machine e.g., an incline of the deck , a speed of the belt, a pedal cadence of a stationary bicycle, a braking force or resistance of the stationary bicycle, etc.); receiving, by the computing device, user input for adjusting an intensity of the output provided by the fitness apparatus at one or more times during the workout session ([0046]; [0058]-[0059]; [0064]-[0065] – receiving user verbal commands or inputs via an interface for adjusting an intensity of the output provided by the fitness apparatus, e.g. adjusting speed of the belt); generating, by the computing device, and based at least in part on the predetermined sequence of output parameters and on the user input, command data specifying: operations ([0045] – generating for information specifying the command based on the predetermined sequence of output parameters, i.e. a sequence of output parameters of the fitness apparatus issued by the user, e.g. via verbal commands to control the incline of the deck, the speed of the belt, a pedal cadence of a stationary bicycle, and a braking force or resistance of the stationary bicycle, etc. as further described in at least [0104], the sequence of output parameters can also be predetermined using the user’s profile as further described in at least [0059]-[0062]); and timestamps within the media data at which the operations are to be performed during playback of the media data ([0045]; [0076] – generating a timestamp associated with the command e.g., a timestamp in the video content and/or the audio content corresponding to the command); and sending the media data and the command data over a network ([0046] - sending transcoded data with commands embedded into the video at a desired location as described in [0045] through the network to remote users).
Evancha does not disclose determining, by the computing device, and based at least in part on the computing device accessing and processing a script of a workout session, the sequence of output parameters, wherein the script indicates exercise movements, a sequence of the exercise movements, and a number of repetitions of each exercise movement.
Anderson discloses determining, by a computing device, and based at least in part on the computing device accessing and processing a script of a workout session, the sequence as a sequence of output parameters for controlling output provided by a fitness apparatus over a duration of the workout session (column 8, lines 43-63; Figs. 6-7 – a computing device processes activity data source, which is a script of a workout session, to present prompts 61 and determines a sequence of output parameters after receiving user’s inputs), wherein the script indicates exercise movements, a sequence of the exercise movements, and a number of repetitions of each exercise movement (column 8, lines 49-63; Figs. 6-7 – the activity data source is a script indicates exercise movements and a sequence of the exercise movements, e.g. leg press, leg extensions, abdominal crunches, pull downs, curl press, and should press etc., and a number of repetitions of each exercise movement, e.g. repetitions of abdominal crunches or number of steps).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Anderson into the method taught by Evancha to assist the trainer in conveniently conducting the training session. 
Regarding claim 4, Evancha also discloses the sending of the media data and the command data over the network comprises uploading the media data and the command data to a remote system over the network ([0046]).
Regarding claim 5, Evancha also discloses accessing, by the computing device, a user profile of the instructor; and determining, based at least in part on the user profile of the instructor, a starting intensity value at which the output is to be provided by the fitness apparatus, wherein at least one aspect of the aspects of the output comprises initiation of the output at an intensity level corresponding to the starting intensity value ([0059]; [0061]; [0099]; [0109] – a starting intensity specified in the profile).
Regarding claim 6, Evancha also discloses the operations of the command data are indicative of a first sequence of intensity values that represent an intensity profile of the instructor, the intensity profile indicating intensity level adjustments for the output provided by the fitness apparatus over the duration of the workout session, the intensity level adjustments including adjustments based on the user input received by the computing device ([0059]; [0061]; [0099]; [0109] – updating profile via touch inputs).
Regarding claim 7, see the teachings of Evancha and Anderson as discussed in claim 1 above, in which Anderson also discloses outputting the script of the workout session on a teleprompter while the instructor is conducting the workout session using the fitness apparatus (column 8, lines 59-63 – presenting the exercise data page that presents a plurality of prompts).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Anderson into the method proposed in claim 1 to further assist the instructor with teaching material so that the instructor does not have to memorize the training script.
Claim 8 is rejected for the same reason as discussed in claim 1 above in view of Evancha also disclosing a system comprising: a recording device ([0044] – one or more cameras); a processor ([0030] – one or more processors); and memory storing computer-executable instructions that, when executed by the processor, cause the system to perform the recited operations ([0030] – a memory or a hard drive with programs).
Regarding claim 11, Evancha also discloses the command data is generated as at least one of a JavaScript Object Notation (JSON) file, an Extensible Markup Language (XML) file, a YAML Ain't Markup Language (YAML) file, a comma-separated values (CSV) file, a plain text file, or an array data structure ([0090] – at least a plain text file, e.g. the one or more executable controls generated at 608 may comprise data files, text files …).
Claim 12 is rejected for the same reason as discussed in claim 5 above.
Claim 13 is rejected for the same reason as discussed in claim 6 above.
Claim 14 is rejected for the same reason as discussed in claim 1 above in view of Evancha also disclosing one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause performance of the recited acts ([0030] – a memory or a hard drive with programs to be executed by one or more processors).
Regarding claim 15, Evancha also discloses the media data is sent over the network as a live stream of the media data ([0041] – a live stream) that includes: a video data stream corresponding to video content that represents, at least in part, the instructor demonstrating exercises ([0041]); and an audio data stream corresponding to audio content that represents, at least in part, the instructor issuing verbal directions for the exercises ([0045] – audio captured by a microphone which is instructor’s verbal commands), wherein the timestamps are included in at least one of the video data stream or the audio data stream of the live stream of the media data ([0045] – at least a timestamp in the video content and/or the audio content corresponding to the command).
Regarding claim 16, Evancha also discloses receiving, by a computing device, user input for adjusting an intensity of output provided by the fitness apparatus at one or more times during the workout session ([0046]; [0058]-[0059]; [0064]-[0065] – receiving user verbal commands or inputs via an interface for adjusting an intensity of the output provided by the fitness apparatus, e.g. adjusting speed of the belt); and sending a live stream of second command data over the network, the second command data corresponding to adjustments of the intensity of the output ([0046] - sending transcoded data with commands embedded into the video at a desired location as described in [0045] through the network to remote users).
Regarding claim 17, Evancha also discloses the operations specified in the command data include operations for controlling aspects of fitness apparatus output over a duration of the workout session ([0045] – generating for information specifying the command for controlling output parameters of the fitness apparatus issued by the user, e.g. via verbal commands to control the incline of the deck, the speed of the belt, a pedal cadence of a stationary bicycle, and a braking force or resistance of the stationary bicycle, etc. as further described in at least [0104], the parameters can also be predetermined using the user’s profile as further described in at least [0059]-[0062]).
Claim 19 is rejected for the same reason as discussed in claim 7 above.
Claim 20 is rejected for the same reason as discussed in claim 7 above.
Claims 2-3, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evancha and Anderson as applied to claims 1, 4-8, 11-17, and 19-20 above, and further in view of Stanfield et al. (US 2016/0317383 A1 – hereinafter Stanfield).
Regarding claim 2, see the teachings of Evancha and Anderson as discussed in claim 1 above. However, Evancha and Anderson do not disclose the fitness apparatus comprises an electrical muscle stimulation (EMS) suit; and the output provided by the fitness apparatus comprises an electrical impulse delivered via an electrode of the EMS suit.
Stanfield discloses a fitness apparatus comprises an electrical muscle stimulation (EMS) suit (Fig. 13A); and the output provided by the fitness apparatus comprises an electrical impulse delivered via an electrode of the EMS suit ([0076]-[0077]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Stanfield into the method taught by Evancha and Anderson to apply the method to various types of fitness apparatus, including an EMS to enhance the utility of the method.
Regarding claim 3, see the teachings of Evancha, Anderson, and Stanfield as discussed in claim 2 above, in which Stanfield also discloses the aspects of the output comprise at least one of: initiation of the electrical impulse; cessation of the electrical impulse; or adjustment of the intensity of the electrical impulse ([0076]-[0077]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Stanfield into the method proposed in claim 2 because electrical impulses can be used to provide therapeutic benefits to users such as pain relief, and improving blood flow in those with poor circulation, etc. (Stanfield: [0006]).
Claim 9 is rejected for the same reason as discussed in claim 2 above.
Claim 10 is rejected for the same reason as discussed in claim 3 above.
Claim 18 is rejected for the same reason as discussed in claim 2 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484